Advisory Action
Response to Arguments
Applicant's arguments filed 4/11/2022 regarding Cyphert have been fully considered but they are not persuasive.
The Applicant argues that Cyphert does not teach a “support plate” as recite in claim 1. Rather, Cyphert teaches a seal with a pair of arms extending from each side of the seal 60. The Applicant cites Merriam-Webster dictionary defining a “plate” as “a smooth flat thin piece of material” and asserts that Cyphert’s seal does not meet this limitation (p. 8).

    PNG
    media_image1.png
    347
    445
    media_image1.png
    Greyscale

The Examiner respectfully disagrees. The Examiner notes that while the seal 60 includes arms extending from each side of the seal (see para. 16 of Cyphert), the seal is generally a flat thin piece of material. The claim limitation includes the transitional phrase “comprising” meaning that the claim is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising’ the terms ‘containing’ and ‘mixture’ are open-ended."). Here, the seal is a generally flat piece of material that ‘comprises’ arms extending from both sides of the plate piece. Therefore, Cyphert’s seal 60 is properly interpreted as a plate.
For instance, a quick google image search of a “plate” results in plates that includes a lip protruding from a generally flat surface. An example of such a plate is from Ikea (see Fig. below; from https://www.ikea.com/us/en/images/products/kalas-plate-mixed-colors__0998033_pe822922_s5.jpg). The arms extending from the seal are similar to the lip extending from a generally flat surface. Therefore, it is proper to interpret the seal with the extending arms as a “plate.” 

    PNG
    media_image2.png
    890
    890
    media_image2.png
    Greyscale

Lastly, the right side of the seal includes a flat surface having an annular or ring shape. Similarly, the left side of the seal includes a flat surface having an annular or ring shape. Since Cyphert’s seal 60 meets the claim limitation “having a first flat major surface and a second flat major surface forming opposing sides of the plate” as defined in claim 1, Cyphert meets the structural limitations of a “support plate” of claim 1. 

    PNG
    media_image3.png
    392
    904
    media_image3.png
    Greyscale

	The Applicant argues that the support plate does not have “the first flat major surface and a second flat major surface that form opposing sides of the support plate” (p. 9). 
	The Examiner respectfully disagrees. As discussed above, and as shown above in Fig. 1, Cyphert’s seal includes two flat major surfaces in the form of an annular or ring shape. 

	Regarding amended claim 9, the Applicant argues that Cyphert does not teach “the second flat major surface of the support plate lying flat against the gasket (p. 9).
	The Examiner respectfully disagrees. Cyphert’s Fig. 1 illustrates that the gasket 105 abuts the seal 60, forming a straight boundary line. Therefore, the right end of the gasket 105 lies flat against the left flat major surface having the annular or ring shape. 

    PNG
    media_image4.png
    392
    904
    media_image4.png
    Greyscale


Applicant's arguments filed 4/11/2022 regarding Liu have been fully considered but they are not persuasive.
The Applicant argues that Liu does not teach at least the added limitation of claim 1 (p. 10). 
	The Applicant’s arguments are not persuasive because they depend on claim limitations that have not been entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712